Third District Court of Appeal
                               State of Florida

                        Opinion filed December 16, 2020.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D20-0120
                         Lower Tribunal No. 18-27045
                             ________________


                              1440 Plaza, LLC,
                                    Petitioner,

                                        vs.

                         New Gala Building, LLC,
                                   Respondent.


     A Case of Original Jurisdiction – Prohibition.

       Kula & Associates, P.A., and Elliot B. Kula and W. Aaron Daniel, for
petitioner.

     Becker & Poliakoff, P.A., and Steven M. Davis, for respondent.


Before EMAS, C.J., and SCALES and LOBREE, JJ.

     LOBREE, J.

     1440 Plaza, LLC (the “buyer”) seeks a writ of prohibition precluding the trial

judge from continuing to preside over the underlying suit against New Gala
Building, LLC (the “seller”), charging error to the denial of its motion for

disqualification. We deny the petition.

      Factual and Procedural Background

      Mathieu Goldenberg, a non-party, contracted with the seller to purchase a

residential property by July 24, 2018. Before closing, he assigned his rights under

the contract to the buyer. The closing never took place. The buyer sued for breach

of contract, among other causes of action, and sought specific performance,

describing the seller’s failure to provide it with necessary information prior to

closing. The seller raised the affirmative defense that the buyer failed to satisfy

conditions precedent to the seller’s duty to close, such as obtaining financing and

notifying the seller of any default, and counter-claimed for breach of contract.

      The seller moved for summary judgment, arguing that a breach by it could not

be shown because, under the contract’s cure provision, a party complaining of

default must give the non-complying party notice and five days to cure the problem.

The buyer filed its own motion for summary judgment, arguing that the cure

provision did not apply. The trial court then sent the following e-mail to counsel:

             After review of the various motions and memoranda,
             [including] those related to the new and revised
             affirmative defenses of Buyer, and my notes from the
             hearings I will be granting Seller’s Motion for Summary
             Judgment and Denying Buyer’s Motion for Summary
             Judgment. Will the Seller please prepare, and submit via
             courtMAP, a proposed order reflecting this ruling and



                                          2
            include within the [proposed] order at least the following
            points:

            1) . . . The evidence on file is subject to only one
            conclusion, Buyer failed to close because its lender was
            not provided the correct closing date.

            [. . .]

            2) If Buyer was prepared to close on June 24th and Seller
            did not have all of the 9(c) documents, Seller would have
            been entitled to the 5 day notice. This notice could not
            have been provided unless there was a default (i.e. when
            the obligation was due to be fulfilled).

            Before entering any order I would like to better understand
            why the paragraph 11 5 day notice to cure provision would
            not apply to the Buyer’s obligation to proceed to close on
            June 24th. In other words, why would the Seller be
            entitled to 5 days to bring the 9(c) documents but not the
            Buyer to have its lender fund? The parties may address
            this question in a very brief memo within 10 days
            herefrom.

      This communication prompted the buyer to file a motion to disqualify the trial

judge, relevantly arguing that “the message Buyer received from the Judge’s

comments is that [he] would grant summary judgment despite inviting additional

argument on a critical issue that remains unresolved and that he would rule as

indicated because [he] finds Buyer . . to lack credibility.” According to the buyer,

the trial judge “crossed that line between forming mental impressions to prejudging

the issue.” The motion was summarily denied as legally insufficient.




                                         3
      Standard of Review

      “The legal sufficiency of a motion to disqualify is a question of law which we

review de novo.” Sands Pointe Ocean Beach Resort Condo. Ass’n v. Aelion, 251

So. 3d 950, 954 (Fla. 3d DCA 2018) (citing Wall v. State, 238 So. 3d 127, 142 (Fla.

2018)). “[T]he standard for determining whether a motion is legally sufficient is

‘whether the facts alleged would place a reasonably prudent person in fear of not

receiving a fair trial.’” Enter. Leasing Co. v. Jones, 789 So. 2d 964, 968 (Fla. 2001)

(quoting MacKenzie v. Super Kids Bargain Store, 565 So. 2d 1332, 1335 (Fla.

1990)). “[This] is a question of what feeling resides in the affiant’s mind and the

basis for such feeling.” Livingston v. State, 441 So. 2d 1083, 1086 (Fla. 1983)

(quoting State ex rel. Brown v. Dewell, 179 So. 695, 697-98 (Fla. 1938)).

      Analysis

      The buyer’s motion alleged, “by announcing his future ruling while also

acknowledging an unresolved issue . . . and inviting the parties to brief same so that

[he] could ‘better understand’ that exact issue,” the trial judge crossed the line from

forming a mental impression to prejudging the issue. It claimed that “[i]t is not

unreasonable for Buyer to believe, as it does, that any such brief would be futile

because despite the Judge’s apparent need for it, the Judge nonetheless had already

determined it would rule in favor of Seller.” In its petition, the buyer asserts that




                                          4
“[t]here could be no clearer evidence of prejudgment: regardless of whether the 5-

day cure period applied, the trial judge was ‘granting Seller’s Motion.’”

      “A judge may form mental impressions and opinions during the course of

presentation of evidence so long as she does not prejudge the case.” Brown v. Pate,

577 So. 2d 645, 647 (Fla. 1st DCA 1991). As judges are “not required to abstain

from forming [such] impressions and opinions,” Mobil v. Trask, 463 So. 2d 389, 391

(Fla. 1st DCA 1985) (emphasis added), neither are they required to abstain from

conveying them, see Pilkington v. Pilkington, 182 So. 3d 776, 779 (Fla. 5th DCA

2015) (“Comments from the bench . . . which reflect observations or mental

impressions are not legally sufficient to require disqualification”). The issue is

whether comments conveying such impressions, in context, “could reasonably be

interpreted to mean that the judge had crossed that line from forming mental

impressions to prejudging the issue.” Barnett v. Barnett, 727 So. 2d 311, 312 (Fla.

2d DCA 1999); see also Gregory v. State, 118 So. 3d 770, 779 (Fla. 2013)

(prohibition requires trial court’s statements to be interpreted in context and as

whole).

      Here, after considering the cross-motions for summary judgment, the trial

judge communicated that it “will be granting Seller’s Motion,” concluding that the

buyer, not the seller, failed to close. However, the trial judge also noted that “notice

could not have been provided unless there was a default.” Wishing to “better



                                           5
understand” whether and how a default existed, he advised that he would not “enter[]

any order” until the parties submitted further brief memoranda on the narrower

question of “why would the Seller be entitled to 5 days to bring the 9(c) documents

but not the Buyer to have its lender fund.”

      The trial judge’s communication that he would grant the seller’s motion

merely conveyed how he was leaning to rule, given his express reservation on

entering any final order pending further argument on the cure provision. As such,

this amounted to no more than advising the parties of his mental impressions and

opinions on the motion as a whole and the cure provision issue particularly.

Contrary to indicating prejudgment of the issue, the trial court required further

memoranda on the issue precisely because it had not yet come to a firm conclusion

and refused to enter an order until it did. Cf. Pilkington, 182 So. 3d at 779 (“While

the comments include the judge’s mental impressions, Judge Smith clarified that he

would not make any decisions based upon first impressions.”) (emphasis added).

      Notably, the trial court conveyed its impressions after, not before, extensive

legal argument was made by the parties and an opportunity to be heard was afforded.

Compare Thompson v. State, 990 So. 2d 482, 490 (Fla. 2008) (“[J]udicial comments

revealing a determination to rule a particular way prior to hearing any evidence or

argument have been found to be sufficient grounds for disqualification.”) (emphasis

added), with Wargo v. Wargo, 669 So. 2d 1123, 1125 (Fla. 4th DCA 1996) (granting



                                          6
prohibition where judge’s remarks were made prior to hearing and “judge began to

rule on the issues presented without even giving counsel a chance to present

argument,” thus “signal[ing] a predisposition, rather than an impression formed after

reviewing the evidence”) (emphasis added). Rather, the trial court’s invitation of

further argument is the opposite of ruling regardless of argument to the contrary.

Cf. State v. Dixon, 217 So. 3d 1115, 1122 (Fla. 3d DCA 2017) (“A trial judge’s

announced intention before a scheduled hearing to make a specific ruling regardless

of any evidence or argument to the contrary, is the paradigm of judicial bias and

prejudice.”) (quoting Gonzalez v. Goldstein, 633 So. 2d 1183, 1184 (Fla. 4th DCA

1994)) (emphasis added).

      The authorities relied on by the buyer are primarily concerned with a trial

court’s announcement of specific policies requiring it to rule a certain way regardless

of the circumstances. See, e.g., Dixon, 217 So. 3d at 1122 (“[A] motion to disqualify

a trial judge may rely on the judge’s announcement of his policy in other cases in

order to establish a well-founded fear that the judge will not be impartial in the case

in which the motion to disqualify was filed.”); Gonzalez, 633 So. 2d at 1184

(granting prohibition due to judge’s announcement that he would sentence defendant

to top of guidelines before considering any mitigating evidence). No such policy

was announced here.        Instead, the buyer’s prejudgment challenge seems to

“assume[] that trial judges are motivated by a desire to protect their initial



                                          7
conclusions about a case, and that they are incapable of changing those conclusions

even when it becomes clear that they did not have all of the facts.” Amato v. Winn

Dixie Stores/Sedgwick James, 810 So. 2d 979, 984 (Fla. 1st DCA 2002) (Padovano,

J., dissenting).

       The trial court’s request to better understand an issue on which presented

argument already inclined it to rule a certain way was within its power to make

statements or ask questions to stimulate a response by counsel that will assist them

in better adjudicating an issue. See Mobil, 463 So. 2d at 391 (holding alleged biased

statements were “of that variety . . . not infrequently posed to counsel in order to

stimulate a response which would better enable the judge . . . to adjudicate the . . .

claim,” especially where they did not indicate that deputy had made final decision

on issue); City of Palatka v. Frederick, 128 Fla. 366, 371 (Fla. 1937) (“It is the

function of a judge to consider and weigh what is being said in argument in every

cause and frequently it happens that in order to be more fully advised he interrupts

counsel frequently and at length by propounding questions to them and by such

means obtains as best he can the assistance of counsel in the administration of

justice.”). Under these facts, the trial court’s inclination to rule a specific way,

without more, did not reasonably signal prejudgment where the buyer had already

been afforded an opportunity to be heard. The motion for disqualification was




                                          8
legally insufficient and the trial court did not err in denying it. Accordingly, we

deny the petition.




                                        9